Citation Nr: 1330459	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for urinary disability.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985. 

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans' Affairs (VA).  In June 2012, the case was remanded for further development.

Regrettably, however, still further development of this claim is required.  Thus, the Board is again remanding it to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the June 2012 remand, a VA examination was arranged in conjunction with the Veteran's claim.  That examination occurred in July 2012 and an additional medical opinion was provided by a VA physician's assistant in October 2012.  Subsequent to the provision of this opinion, the Veteran submitted two WebMD articles pertaining to potential causes of urinary/bladder disability.  As these articles do relate to the Veteran's general contention that outlet forceps delivery of her child during service aggravated her pre-existing urinary disability, on remand, a supplemental opinion should be obtained from the physician's assistant after review of this information.  In addition, in October 2012 the VA physician's assistant described the Veteran's markedly low capacity bladder as a congenital condition.  Further inquiry/opinion is required in this regard, as set forth below.

The Board also notes that the recent WebMD articles were submitted by the Veteran without a waiver of initial agency of original jurisdiction (AOJ) consideration and that the latter article was received by the AMC subsequent to the issuance of the most recent November 2012 supplemental statement of the case but prior to the case being transferred back to the Board.  Thus, remand of the claim is also required so that the RO/AMC may, in the first instance, review the additional evidence added to the record since November 2012 and issue a supplemental statement of the case.  See 38 C.F.R §§ 19.31, 20.1304.   

Prior to arranging for the supplemental medical opinion, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for urinary/bladder disability since January 2011 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In addition, she indicated that she had an evaluation in 1997 and was placed on detrol at that time.  Records of the 1997 treatment should be obtained on remand.

Finally, review of the service treatment records shows that the Veteran underwent a cystoscopic examination at Medical Park in Winston-Salem, N.C. when she was 17 years old and had a urethral dilatation when she was 3 years old.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation she has received for bladder/urinary disability in 1997 (when she was placed on detrol) and since January 2011 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Ask the Veteran to identify all sources of treatment or evaluation she received for bladder/urinary disability prior to active service, to include the cystoscopic examination at Medical Park in Winston-Salem, N.C. when she was 17 years old and the urethral dilatation when she was 3 years old.  Secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  Thereafter, return the claims file to the VA physician's assistant who provided the October 2012 medical opinion for supplemental comment (i.e., an addendum opinion).  

Prior to providing the supplemental opinion, the physician's assistant should once again review the claims file, including the service treatment records which show complaints of frequent urination in July 1981 and February 1982, and child birth in September 1983.  

She should also review the evidence added since her original October 2012 opinion, including the WebMD articles submitted by the Veteran in November and December 2012, and any other subsequently added information, which is deemed pertinent.    

The examiner should provide a summary of all current bladder/urinary disorders found to be present.  

The examiner should also provide answers to the following questions.  

a.  Is the Veteran's low capacity bladder a congenital disease or a congenital defect, or is it acquired in nature?  Please provide complete rationale for your opinion.

b.  If the low capacity bladder is a congenital disease or acquired in nature, please indicate whether its clinical onset was prior to service, during military service, or after service.  If your response is prior to military service, is there any factual evidence which supports a conclusion that during military service it underwent an identifiable permanent increase in severity which was beyond its natural progression?

c.  If the low capacity bladder is a congenital defect, please provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

e.  Is it at least as likely as not (a probability of 50 percent or greater) that any current bladder/urinary disability had its clinical onset during active service or is related to an in-service disease, event, or injury?

The examiner must discuss the underlying rationale for this supplemental medical opinion, if necessary citing to specific evidence in the file. 

If, for whatever reason, the October 2012 VA examiner is unavailable to provide this addendum opinion, arrange for another qualified medical professional to make this necessary additional determination.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion.

4.  Next, review the medical opinion received to ensure that the Board's remand directives were accomplished.  Return the case to the examiner if all the questions posed were not answered.

5.  Finally, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

